


110 HR 6303 IH: To amend chapter 141 of title 10, United States Code, to

U.S. House of Representatives
2008-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6303
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2008
			Mr. Smith of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend chapter 141 of title 10, United States Code, to
		  include disclosures made by Department of Defense contract employees to their
		  immediate employers in the provisions providing protections against reprisal
		  for certain disclosures.
	
	
		1.Whistleblower protection for
			 disclosures made by DOD contractors to employersSection 2409(a) of title 10, United States
			 Code, is amended by inserting the employer of the employee,
			 after disclosing to.
		
